          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     )
 LOUIS SKENDERIS                                     )
 20245 Sweet Meadow Lane                             )
                                                     )
 12503 Grey Fox Ln                                   )
 Potomac, MD 20854                                   )
                                                     )   Civil Action No.
                        Plaintiff,                   )
                                                     )   Jury Trial Demanded
                v.                                   )
                                                     )
                                                     )
 MIGUEL CARDONA, II, SECRETARY OF                    )
 UNITED STATES DEPARTMENT OF                         )
 EDUCATION                                           )
 Department of Education Building                    )
 400 Maryland Ave, SW                                )
 Washington, DC 20202                                )
                                                     )
                                                     )
                        Defendant,                   )
                                                     )



                                          COMPLAINT

       Plaintiff, Louis Skenderis, (“Plaintiff,” “Mr. Skenderis,” “Skenderis”) by way of his

counsel, Morris E. Fischer, hereby submits this federal complaint per 5 U.S.C. § 3322, et seq.

Mr. Skenderis seeks a proceeding that is the equivalent of an appeal to the Merit Systems

Protection Board and demands a trial by jury on all issues so triable.




                                            PARTIES

       1. Plaintiff, Louis Skenderis, was an employee of the Department of Education

       2. The Department of Education is an agency of the United States government with an

office at 400 Maryland Ave, SW Washington, DC 20202.
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 2 of 12




       3. Defendant Miguel Cardona is Secretary of Education and is the senior official at the

Department of Education. He is sued in his official capacity.

       4. Defendant does business in Washington, DC.


                                        JURISDICTION

       5. This action arises under the 5 U.S.C. § 3322, which entitles the employee to file an

appeal with the Merit Systems Protection Board (MSPB) under section 7701

       6. Section 7701 states that an employee who “files an appeal with the Merit Systems

Protection Board pursuant to subsection (c), the agency head shall make a notation in the

employee's official personnel record file indicating that an appeal disputing the notation is

pending not later than 2 weeks after the date on which such appeal was filed.”

       7. Section 7701 also states that “if the employee is the prevailing party on appeal, not

later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency

shall remove the notation made under paragraph (1) and the notation of an adverse finding made

under subsection (a) from the employee's official personnel record file.”

       8. Mr. Skenderis currently has a “Notice of an Adverse Finding Resulting from a

Personnel Investigation” (Exhibit A) pending for entry into his Official Personnel Folder (OPF).

A permanent notation concerning the finding will be made in Mr. Skenderis’ OPF “on or before

May 10, 2021”

       9. Mr. Skenderis is seeking immediate declaratory and injunctive relief in the form of:

1) a notation in in his OPF indicating that an appeal disputing the notation of adverse finding is

pending and 2) upon a favorable decision in favor of the complainant the removal of the notation

of adverse finding.




                                                -2-
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 3 of 12




       10. Mr. Skenderis is actively involved in a search for employment which has reached its

final steps, and his opportunities might be inhibited by a notation of adverse finding in his

personal file. As a result, in order to prevent irreparable damage to Mr. Skenderis’ career and

livelihood, immediate injunctive action to add a “pending” notation to his OPF is required.

       11. On December 18, 2020 it was held in Condillac v. Department of Health and Human

Services that under Lucia v. Securities Exchange Commission, 138 S.Ct. 2044 (2018) that

Administrative Judges (AJs) of the MSPB lack the authority to adjudicate appeals while the

appointment of Board AJs is being litigated and while there is a lack of a Board quorum. It is

based upon the public record, supra,. that there is no evidence the AJs as of the date of this filing

have been properly appointed

       12. In Condillac, it was the decision of the AJ that appeals made while AJ’s lack

authority to adjudicate them under Lucia can be dismissed “without prejudice for 90 days to

allow the courts and the Board time to decide the appointments”

       13. A dismissal without prejudice of this kind would inhibit the immediate injunctive

action requested to prevent irreparable damage to Mr. Skenderis’ career and livelihood.

       14. Even a notation of “pending,” as required by 5 U.S.C. § 3322 section 7701 would be

removed “not later than 2 weeks after the date that the Board issues the appeal decision” of a

dismissal without prejudice. This would cause irreparable damage to Mr. Skenderis’ career and

livelihood.

       15. An appeal to the MSPB, as the employee is entitled to under section 7701, would not

serve and would rather inhibit justice due to the likely probability of a dismissal without

prejudice as in Condillac, and an inevitable subsequent failure to include even a “pending”

notation in Mr. Skenderis’ OPF during his search for employment.



                                                 -3-
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 4 of 12




        16. With the MSPB currently unable to bring justice due to the lack of authority of its

AJS under Condillac and Lucia, the complainant must turn to another court with some

jurisdiction on the matter.

        17. Defendant resides in this judicial district, and a substantial part of the events giving

rise to this action took place within this judicial jurisdiction.

        18. Therefore, complainant argues this court has proper venue pursuant to 29 U.S.C. §

1391 (2012).


                                                FACTS

                                          COUNT I
                                   APPEAL PER 5 U.S.C. § 3322

        Plaintiff’s Private Conversation On July 14, 2020

        19. The “Notice of Finding of Adverse Action” alleges that “SA Skenderis made

inappropriate and derogatory statements regarding sitting members of Congress while on official

travel in the presence of OIG agents in violation of ED OIG Manual Chapter 1000, Standards of

Conduct.” Exhibit 1.

        20. The Notice alleges that “SA Skenderis discussed either violence befalling

Congresswoman Omar and/or stated that he would “rape” Congresswoman Ocasio-Cortez.” Exhibit

1

        21. On July 14, 2017 Mr. Skenderis attended a personal outing at a restaurant with a

handful of friends, who were fellow ICE agents.

        22. The outing occurred during official travel to execute a search warrant, but the outing

itself was private.

        23. No one seated at that table was in uniform, and there was no identifying mark, badge

or symbol that was shown by any of these agents to any member of the public that they were in

                                                   -4-
             Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 5 of 12




fact agents with the Department of Education. There was no plaque card at the center of the

table, stating Department of Education event. Consequently, Mr. Skenderis did not represent to

the public that he was a Special Agent or with the Department of Education. To the naked eye,

the agents in attendance appeared to be, and were, private citizens engaged in an outing.

       24. While the off-duty agents were having their dinner, the establishment had a television

on at the time and there was some type of news show being played. The show focused on the

issue of “Defunding the police.” Exhibit 1.

       25. Mr. Skenderis complained of what he perceived to be hypocrisy in the movement,

saying that while these two lead movements to take guns away from law-abiding Americans and

defund the police departments across America, everywhere these two congresswomen go they

are under heavy guard by law enforcement agents with guns. Mr. Skenderis was remarking that

physical violence could occur targeting either of these congresswomen but for that protection

which they have and lamented that they could be “raped” or “assassinated” if not for the police.

Exhibit 1.

       26. It is unlikely Mr. Skenderis would make a comment about his desire to “rape” a

woman. He is a homosexual male and is not attracted to women.

       27. The discussion of topics such as assassination or rape are not prohibited in the OIG

handbook. It is the context of these discussions which can comprise a violation of the Standards

of Conduct.

       28. An anonymous agent at the gathering witnessing the conversation corroborates that it

turned political. He said that had he heard anything excessively derogatory, like what was

alleged, he would have reported it. He was interviewed as part of the investigation on August 25,

2020. Exhibit 1.



                                               -5-
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 6 of 12




        29. Another anonymous agent at the gathering says they heard comments about

“assassination” of Omar, and “rape” of AOC, but does not testify that they recall hearing them in

the alleged context. Exhibit 1.

        30. SA Drake Halper, an agent at the gathering, says they heard comments about

“assassination” of Omar, and “rape” of AOC, but does not testify that they recall hearing them in

the alleged context. Exhibit 1.

        31. SA David Schick, an agent at the gathering, says they heard comments about

“assassination” of Omar, and “rape” of AOC, but does not testify that they recall hearing them in

the alleged context. Exhibit 1.

        32. Another anonymous agent at the gathering says that he heard the comments about

 raping AOC, but that they were contextualized as “one could rape AOC”, because AOC did not

 want police. Says that his comments did not comprise a violation of Standards of Conduct.

 Exhibit 1.

        33. None of the witness to the conversation were cross-examined. Exhibit 1.

        34. Mr. Skenderis did not represent to the public that he was a Special Agent or with the

Department of Education. As mentioned above, there were no outward signs that the outing was

one involving agents of the Department of Education.

        Plaintiff’s Conversation With A Subject On July 16th, 2020

        35. The Notice alleges “SA Skenderis provided improper legal advisements to the subject

without authorization and interviewed a subject who had requested legal representation in violation

of ED OIG Manual Chapter 3600, Interviews.” Exhibit 1.

        36. The Notice alleges “SA Skenderis improperly disclosed investigative techniques and

critical details regarding an ongoing investigation to the subject of the investigation in violation of

ED OIG Manual Chapter 3600, Interviews.” Exhibit 1.

                                                   -6-
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 7 of 12




       37. The Notice alleges “SA Skenderis disclosed the existence of a Federal grand jury

investigation to a subject in violation of ED OIG Manual Chapter 3410, Grand Jury Procedures and

Materials, and Rule 6(e) of the Federal Rules of Criminal Procedure.” Exhibit 1.

       38. All three of these allegations refer to an impromptu conversation that SA Skenderis had

with a subject of a Grand Jury investigation on July 16, 2020.

       39. On July 14th, 2020 several special agents including Louis Skenderis and Nicole

Dotson, went to the home of the subject to conduct a federal search warrant and inform him that

he was the subject of a Grand Jury investigation pertaining to a fraudulent student loan money

scheme. Ms. Dotson handed the subject the letter informing him of same. The North Carolina

state police assisted the federal agents with the search warrant. In the course of the search, a gun

was found on the subject’s premises and the subject was then arrested by state police on gun

possession charges.

       40. Two days later on July 16th, 2020, SA Skenderis and SA Anthony Persaud, were

about to serve a potential witness connected to the subject’s conspiracy to commit fraud case.

This witness, an elderly woman happened to be in a wheelchair, was met just the three of them

in her home. In the course of that interview, the same subject from July 14th, 2020, entered the

home of this witness.

       41. Prior to the arrest, Ms. Dotson and the subject spoke for over an hour about the

federal conspiracy to commit fraud issues, speaking extensively about issues Mr. Skenderis

would later repeat. As far as Mr. Skenderis knew, the subject never invoked his right to an

attorney with respect to that activity. Mr. Skenderis thought it was likely that the subject might

have retained an attorney in connection with the gun charge, and recorded it in his

memorandum. Mr. Skenderis did not in any way, shape, or form believe that the subject had




                                                 -7-
            Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 8 of 12




retained an attorney in connection with matter for which he was investigating the subject.

Exhibit 1.

       42. The subject said, "what are you doing here?" and wanted to know why the agents

were speaking to "his friend." He would like to see SA Skenderis outside. SA Skenderis and SA

Persaud stepped outside with the Subject, who immediately inquired as to who leaked his case.

       43. This same subject had previously been convicted of manslaughter due to a gang

shoot-out and he had served sixteen years in prison. Hence, this was an extremely dangerous

individual, and he was possibly armed.

       44. The safety of a key witness and several officers were of paramount importance. He

was also angry and emotional, and Mr. Skenderis attempted to deescalate the situation by

speaking with him honestly and extensively outside. A brief or superfluous conversation could

have enraged the subject, endangering the safety of all involved.

       45. SA Skenderis reminded him of the target letter he received two days earlier and told

him he needed to obtain a lawyer and call the number of the letter. This is consistent with Mr.

Skenderis’ belief at the time that he did not yet retain an attorney.

       46. SA Skenderis in addition to attempting to calm the subject, using traditional tried and

true agency strategy to obtain cooperation from the subject. He employed this strategy, believing

that the subject did not have a lawyer in the case and that information from the subject would be

admissible. He inundated the subject with information about the Grand Jury process and

reminded him of the Grand Jury case against him, information which Ms. Dodson had already

told him.

       47. The subject would have found out the same information several weeks later during

discovery. Mr. Skenderis revealed nothing new to him that he didn’t already know or wouldn’t

learn very soon.

                                                -8-
          Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 9 of 12




        48. SA Skenderis advised (subject) to call the phone number on the target letter so that he

 could obtain a free attorney who would help him through the process." SA Skenderis again

 urged (subject) to contact the listed number so that he could work with the Office of the Federal

 Public Defender (OFPD) who could tell him where he scored on the Federal Sentencing

 Guidelines and guide him on how to proceed.

        49. It was the Subject who suggested they talk “off the record” and SA Skenderis replied

 nothing is really off the record, proving that he expected to obtain cooperation. The subject

 mentioned that he knew about other criminal activities that were going on in Florida that could

 help him get plea, but Skenderis told him to contact his attorney. SA Skenderis then contacted

 his supervisor to let him know what happened.

        50. It was the subject who volunteered self-incriminating information about other guns

 that he possessed. The subject did not disclose to SA Skenderis that he wanted a lawyer then

 and there.

        51. The Notice alleges “SA Skenderis filed a declaration as a defendant in a civil lawsuit

containing false information.” Exhibit 1.

        Plaintiff’s February 2018 Civil Suit

        52. The Notice alleges that “it was also found that SA Skenderis was named as a defendant

in a civil lawsuit filed in the Superior Court of the State of California, County of Los Angeles, in

February 2018. Court records indicate SA Skenderis became aware of the existence of the lawsuit by

August 2019, as he filed a “Motion to Quash Service of Summons and Complaint” with the court on

August 1, 2019. In his motion, SA Skenderis stated that on June 25, 2019, the Plaintiff claimed to

serve SA Skenderis via substitute service that was effectuated on SA Skenderis' father at 12503 Grey

Fox Lane, Potomac, MD 20854 (12503 Grey Fox). SA Skenderis stated in his motion, and in a




                                                  -9-
         Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 10 of 12




declaration signed by SA Skenderis included with his motion, that he has not lived or used as his

usual mailing address 12503 Grey Fox for 15 years, or since 2004.” Exhibit 1.

       53. A review of the motion filed by the insurance company lawyer Robert Dwyer along

with Mr. Skenderis’ declaration and his SF-86 negates any false account given by Mr.

Skenderis. Mr. Skenderis’ July 31st, 2019 declaration states the following:

       “I have not resided with my father, Stratic Skenderis or at 12503 Grey Fox Lane,

       Potomac, MD 20854 for approximately 15 years, or since about 2004.

       My dwelling house and/or usual place of abode has not been the Grey Fox Lane address

       since approximately 2004.

       My usual mailing address has not been 12503 Grey Fox Lane, Potomac, MD 20854 since

approximately 2004. I have lived across the country in approximately 12 states.”

       54. Mr. Skenderis was not even required to tell the court where he had lived for the

pervious 15 years. He overlooked, without any malicious intent, that he had briefly stayed at the

address in late 2017 as indicated by his SF-86.

       55. The service on the Defendant would not have gone through because it was undisputed

that the Grey Fox address was not at the time his current residence.



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief:

                   a. Mr Skenderis is seeking a correction of his file to reflect the truth of the

                       matter, securing his livelihood and career as he searches for employment.

                       To this end:




                                                  -10-
        Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 11 of 12




                 b. Mr. Skenderis is seeking immediate declaratory and injunctive relief in the

                    form of a notation in in his OPF indicating that an appeal disputing the

                    notation of adverse finding.

                 c. And, upon a favorable decision in favor of the complainant, the removal of

                    the notation of adverse finding.

                 d. Mr. Skenderis seeks such other and further relief as the Court may deem

                    just.



Date: 5/7/2021                             Respectfully Submitted,



                                           __________/s/_____________
                                           Morris E. Fischer, Esq.
                                           Morris E. Fischer, LLC
                                           MD Bar No. 26286
                                           8720 Georgia Avenue, Suite 210
                                           Silver Spring, MD 20910
                                           301-328-7631 Office
                                           301-328-7638 Fax
                                           Attorney for Plaintiff




                                            -11-
       Case 1:21-cv-01274-DLF Document 1 Filed 05/07/21 Page 12 of 12




                                REQUEST FOR JURY TRIAL

      Plaintiff requests a trial by jury on all matters properly tried to a jury.



Date: _6/11/2020________                      Respectfully Submitted,



                                              __________/s/_____________
                                              Morris E. Fischer, Esq.
                                              Morris E. Fischer, LLC
                                              MD Bar No. 26286
                                              8720 Georgia Avenue, Suite 210
                                              Silver Spring, MD 20910
                                              301-328-7631 Office
                                              301-328-7638 Fax
                                              Attorney for Plaintiff




                                                -12-
